DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the claims overcame the objections to the claims made in the previous Office Action.

Response to Amendment
Applicant’s arguments with respect to claim(s) 9 – 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brosnan et al. US 2015/0182033 (hereinafter Brosnan) in view of Nojima et al. US 2010/0328133 (hereinafter Nojima).

Regarding claim 9, Brosnan teaches: a control system for controlling an adjusting drive for a piece of furniture (Fig. 3), said control system comprising:
a first operating unit (Fig. 3, [0030] - - the smart device wirelessly connected to pump via Bluetooth, the smart device is a first operating unit);
a second operating unit (Fig. 3, [0032] - - one or more hand held remote control wirelessly connected to the pump using IEEE 802.15.4;  hand held remote control is a second operating unit);
a transmission unit (Fig. 3, [0030]-[0032] - - pump receives and transmits wireless signals, thus pump comprises a transmission unit); and
a control device connected to the adjusting drive (Fig. 3, [0030]-[0032] - - pump), said control device configured to receive a signal or data from the first operating unit wirelessly via the transmission unit over a first transmission link and to control the adjusting drive as a function of the received signal or data (Fig. 3, [0030] - - the smart device wirelessly connected to pump via Bluetooth), said control device further configured to receive a further signal or data from the second operating unit wirelessly via the transmission unit over a second transmission link and to control the adjusting drive as a function of the received further signal or data, with the second transmission link differing from the first transmission link (Fig. 3, [0032] - - one or more hand held remote control wirelessly connected to the pump using IEEE 802.15.4) 

But Brosnan does not explicitly teach:
the control device is adapted to suppress received signals or data when signals or data are already being transmitted over one of the other transmission links.

However, Nojima teaches:
the control device is adapted to suppress received signals or data when signals or data are already being transmitted over one of the other transmission links ([0022], [0026] - - signal selecting means to select one intended command signal from signals received from 1st and 2nd reception sections).

Brosnan and Nojima are analogous art because they are from the same field of endeavor.  They all relate to remote control.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Brosnan, and incorporating suppress duplicate signals, as taught by Nojima.  

One of ordinary skill in the art would have been motivated to do this modification in order to avoid needless and redundant operations, as suggested by Nojima ([0022]).

Regarding claim 13, the combination of Brosnan and Nojima teaches all the limitations of the base claims as outlined above. 

Brosnan further teaches: the first and second transmission links have different protocols ([0030]-[0032] - - Bluetooth and IEEE 802.15.4 are different protocols).

Regarding claim 14, the combination of Brosnan and Nojima teaches all the limitations of the base claims as outlined above. 

Brosnan further teaches: at least one of the protocols is a Bluetooth protocol. ([0030] - - Bluetooth).

Regarding claim 15, Brosnan teaches: a control device for controlling an adjusting drive for a piece of furniture (Fig. 3), said control device comprising:
an antenna ([0030]-[0032] - - pump can receive wireless signal, therefore it comprises an antenna); and
a transmission unit configured to receive wirelessly a signal or data transmitted from an operating unit for controlling the adjusting drive (Fig. 3, [0030]-[0032] - - pump receives and transmits wireless signals, thus pump comprises a transmission unit), said transmission unit comprising a transmitting and receiving module connected to the antenna and configured for coupling simultaneously to two different transmission links (Fig. 3, [0030]–[0032] - - pump communicates to both the smart device and hand held remote control).

But Brosnan does not explicitly teach:
the control device is adapted to suppress received signals or data when signals or data are already being transmitted over one of the other transmission links.

However, Nojima teaches:
the control device is adapted to suppress received signals or data when signals or data are already being transmitted over one of the other transmission links ([0022], [0026] - - signal selecting means to select one intended command signal from signals received from 1st and 2nd reception sections).

Brosnan and Nojima are analogous art because they are from the same field of endeavor.  They all relate to remote control.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above control device, as taught by Brosnan, and incorporating suppress duplicate signals, as taught by Nojima.  

One of ordinary skill in the art would have been motivated to do this modification in order to avoid needless and redundant operations, as suggested by Nojima ([0022]).

Claims 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brosnan et al. US 2015/0182033 (hereinafter Brosnan) in view of Nojima et al. US 2010/0328133 (hereinafter Nojima) and further in view of Chang et al. US 2006/0281488 (hereinafter Chang).

Regarding claim 10, the combination of Brosnan and Nojima teaches all the limitations of the base claims as outlined above. 

But the combination of Brosnan and Nojima does not explicitly teach: the transmission unit comprises a shared antenna for the first and second transmission links.

However, Chang teaches: the transmission unit comprises a shared antenna for the first and second transmission links (Fig. 2, [0024] - - dual band antenna 210).

Brosnan, Nojima and Chang are analogous art because they are from the same field of endeavor.  They all relate to communication using wireless links.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Brosnan and Nojima, and incorporating dual band antenna, as taught by Chang.  

One of ordinary skill in the art would have been motivated to do this modification in order to save component count and cost, as suggested by Chang ([0008]).

Regarding claim 11, the combination of Brosnan and Nojima teaches all the limitations of the base claims as outlined above. 

But the combination of Brosnan and Nojima does not explicitly teach: the first and second transmission links use a same ISM frequency band.

However, Chang teaches: the first and second transmission links use a same ISM frequency band ([0004] - - Industrial Scientific Medical band; [0005] - - many user share one bandwidth (300MHz bandwidth)).

Brosnan, Nojima and Chang are analogous art because they are from the same field of endeavor.  They all relate to communication using wireless links.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Brosnan and Nojima, and incorporating links using a same ISM band, as taught by Chang.  

One of ordinary skill in the art would have been motivated to do this modification in order to save component count and cost, as suggested by Chang ([0008]).

Regarding claim 12, the combination of Brosnan and Nojima teaches all the limitations of the base claims as outlined above. 

But the combination of Brosnan and Nojima does not explicitly teach: first and second transmission links use different frequency channels of a same frequency band.

However, Chang teaches: first and second transmission links use different frequency channels of a same frequency band ([0005] - - many user share one bandwidth (300MHz bandwidth)).

Brosnan, Nojima and Chang are analogous art because they are from the same field of endeavor.  They all relate to communication using wireless links.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Brosnan and Nojima, and incorporating links share one bandwidth, as taught by Chang.  

One of ordinary skill in the art would have been motivated to do this modification in order to save component count and cost, as suggested by Chang ([0008]).

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brosnan et al. US 2015/0182033 (hereinafter Brosnan) in view of Nojima et al. US 2010/0328133 (hereinafter Nojima) and further in view of Ng et al. “Miniaturized 122 GHz System-on-Chip Radar Sensor with On-Chip Antennas Utilizing a Novel Antenna Design Approach” from “2016 IEEE MTT-S International Microwave Symposium (IMS)” (hereinafter Ng).

Regarding claim 16, the combination of Brosnan and Nojima teaches all the limitations of the base claims as outlined above. 

But the combination of Brosnan and Nojima does not explicitly teach: the transmitting and receiving module is configured as a system-on-chip.

However, Ng teaches: the transmitting and receiving module is configured as a system-on-chip (Abstract - - system-on-chip, chip includes a transceiver and two on chip antennas).

Brosnan, Nojima and Ng are analogous art because they are from the same field of endeavor.  They all relate to communication using wireless links.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Brosnan and Nojima, and incorporating system on chip including transceiver and antenna, as taught by Ng.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide high integration level and low cost, as suggested by Ng (introduction).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/YUHUI R PAN/Primary Examiner, Art Unit 2116